McDONALD, J.,
concurs.
| ]This plan for implementation of joint custody shall be adhered to by the father, Doug Anthony Trahan, and the mother, Elizabeth Donald Kingrey Romero, with regard to the minor child, Devon Bryce Trahan.
1. The father and the mother shall consult together frequently by telephone or correspondence if a personal conference is impractical in an effort to mutually agree concerning the general health and welfare, education, and development of the child to the end that, insofar as possible, they may adopt a mutually harmonious policy concerning the child’s upbringing.
2. Neither the father nor the mother shall attempt, or condone any attempt, directly or indirectly by an artifice or subterfuge whatsoever, to estrange the minor child from the other parent, or to injure or impair the mutual love and affection between the minor child and the other parent. At all times the parents shall encourage and foster in the minor child sincere respect and affection for both parents and shall not hamper the natural development of the child’s love and respect for the other parent.
*3633. Each parent shall keep the other parent advised as to any serious illness or other major development concerning the minor child. Each parent shall be entitled to immediate access from the other or from a third person to records and information pertaining to the minor child, including, but not limited to, medical, dental, health, school, or educational records.
|g4. Each parent shall keep the other parent currently advised of the other’s residence and business addresses, telephone numbers, and whereabouts on vacations with the minor child. Each parent shall be entitled to speak to the minor child by telephone at reasonable times and intervals when the child is in the physical custody or subject to the control of the other parent.
5. The parents may agree to modifications of this plan and the judgment rendered in furtherance of it, provided, that all such modifications shall be in writing and approved by way of the signature of each parent.
6. Notwithstanding the possible marriage of either parent, the minor child shall continue to be known legally and publicly under the surname of Trahan. The child shall not assume the name of any subsequent spouse of either parent or any other surname.
7. The mother shall have the right to visit with the child outside the state where the father lives in accordance with the following schedule, and all visitation by the mother pursuant to this paragraph shall be exercised in such a manner that the child is returned to the father so that he can be at his home at least twelve hours before he is next scheduled to report to school, and all visitation times shall include travel time to and from the father’s home:
(a)Once each calendar month while the child is not scheduled to be in school, for a minimum of thirty (80) consecutive hours to be selected by the mother and communicated to the father at least ten days in advance, provided that the mother shall not be entitled to visitation in accordance with this paragraph in the months of June, July, August, November, December, and the month in which Easter Sunday occurs.
(b) During all of the (1) Thanksgiving and (2) Easter or spring break holidays as set by the school district where the child attends school, including any weekend before such holidays if there is no school on any of the weekdays immediately following that weekend, and any weekend after such holidays if there is no school on the Thursday and Friday that precede that weekend. Visitation shall begin no sooner than 12 hours after school lets out for the holidays.
(c) During one-half (1/2) of the school holidays for Christmas and/or New Year’s Day, as set by the school district where the child attends school, including any weekend before such holidays if there is no school on any of the weekdays immediately following the weekend, and any weekend after such holidays if there is no school on lathe Thursday and Friday that precede that weekend, provided, however, that visitation shall include Christmas Day in odd-numbered years and the holidays shall be alternated from year to year so that Christmas Day is alternated from year to year. Visitation shall begin no sooner than 12 hours after school lets out for the holidays. Calculation of the time for the Christmas holidays shall take into consideration each and every hour of the holiday period from twelve hours after school lets out until twelve hours before school takes in again.
(d) During the summer school vacation term as set by the school district where the child attends school, for a total of *364thirty-five consecutive days selected by the mother, provided that the mother notifies the father in writing so that he receives notice on or before May 1 of each calendar year of the thirty-five consecutive days visitation will occur, and upon her failure to do so, the thirty-five consecutive days shall be selected by the father and communicated to the mother in writing by May 15 of each calendar year. Summer visitation shall begin no sooner than five days after school lets for the summer and shall end no later than five days before school is to take in again.
8. In addition to the visitation times specified above, the mother shall have the right to visit with and take her child in the state where the father lives on any Saturday and/or Sunday and/or school holiday that she chooses to do so if she travels to the state where the father fives, provided (1) she gives the father written notice at least ten days in advance of her intent to do so, (2) the child is returned to the father at least twelve hours before he is next scheduled to report to school, and (8) the visits do not interfere with the father’s Christmas and/or New Year’s Day holiday visitation period and the father’s time with the child during the summer school vacation term.
9. The mother shall be responsible for picking up and delivering the child to the father in connection with all visitation by the mother, and shall be responsible for all costs of transportation, except transportation to and from an airport near the father’s residence for which the father shall be responsible. The child shall be picked up from and delivered to the father’s residence or an airport near the father’s residence, unless both parents otherwise agree in writing. It shall not be necessary for the child to be picked up and/or delivered personally by the mother as long as (1) the child is picked up and/or delivered by a responsible adult with permission of the mother, and (2) the father is notified by the mother that such |4other person will pick up and/or deliver the child. It is not necessary that the father be present when the child is picked up and/or delivered as long as a responsible adult is present to turn over and/or accept the child on behalf of the father. The father shall assume that the mother will exercise her visitation rights according to the visitation schedule in effect between the parties. If the mother is unable to exercise those visitation rights or chooses not to do so on any particular occasion, she shall notify the father as soon as possible in a manner reasonable under the circumstances for the purpose of minimizing any inconvenience and expense to the father and the minor child.